Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 2/23/2022, Applicant has amended Claims 1, 4-6, 10, 12-13, 17- 20, and added new claims, Claims 22-24.  
Claims 6-13 and 16-21 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-5, and 22-24 are under consideration. 


Withdrawn 35 USC § 103 
The prior rejection of Claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Endl et al., (WO2007/131774, filed 5/15/2007, now US Patent 8,354,516, see IDS filed 1/09/2018, prior art of record), in view of Breitling et al., (US 8,771,960, filed 9/27/2002), and Akamatsu et al., (US 7,732,195, filed 11/01/2007, patented 6/08/2010, prior art of record) is withdrawn in light of Applicant’s amendment of Claims 1 and 4 to  limit the B3 intronic sequence to between 300-380 nucleotides in length, which is smaller than the suggested length of 387 nucleotides suggested by Endl in view of Breitling and Akamatsu.


The prior rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Endl et al., (WO2007/131774, filed 5/15/2007, now US Patent 8,354,516, see IDS filed 1/09/2018, prior art of record), in view of Bretling et al., (US 8,771,960, filed 9/27/2002), and Akamatsu et al., (US 7,732,195, filed 11/01/2007, patented 6/08/2010, prior art of record), as applied to claim 1, in further view of Luo et al., (Blood, 2009, 113:1422-1431, see IDS filed 1/09/2018, prior art of record) is withdrawn in light of Applicant’s amendment of Claims 1 to limit the B3 intronic sequence to between 300-380 nucleotides in length.

Claim 3 under 35 U.S.C. 103 as being unpatentable over Endl et al., (WO2007/131774, filed 5/15/2007, now US Patent 8,354,516, see IDS filed 1/09/2018, prior art of record), in view of Bretling et al., (US 8,771,960, filed 9/27/2002), and Akamatsu et al., (US 7,732,195, filed 11/01/2007, patented 6/08/2010, prior art of record), as applied to claim 1, in further view of Daftary et al., (US 8,529,903, patented 9/10/2013, prior art of record) is withdrawn in light of Applicant’s amendment of Claims 1 to limit the B3 intronic sequence to between 300-380 nucleotides in length.

The prior rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Endl et al., (WO2007/131774, filed 5/15/2007, now US Patent 8,354,516, see IDS filed 1/09/2018, prior art of record), in view of Breitling et al., (US 8,771,960, filed 9/27/2002) is withdrawn in light of Applicant’s amendment of Claim 5 to limit the B3 intronic sequence to between 300-380 nucleotides in length, which is smaller than the suggested length of 387 nucleotides suggested by Endl in view of Breitling and Akamatsu.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Endl et al., (WO2007/131774, filed 5/15/2007, now US Patent 8,354,516, see IDS filed 1/09/2018, prior art of record), in view of Breitling et al., (US 8,771,960, filed 9/27/2002, prior art of record), Galli et al., (Genes & Development, 1987, 1:471-481, prior art of record) and Akamatsu et al., (US 7,732,195, filed 11/01/2007, patented 6/08/2010, prior art of record)


    PNG
    media_image1.png
    193
    838
    media_image1.png
    Greyscale

With respect to claim 1 and 4, Endl teaches a nucleic acid encoding an antigen binding domain fusion protein (see Fig. 2A, supra), wherein said nucleic acid comprises:
A sequence encoding an IgG heavy chain variable and constant region (Fig. 2A supra), wherein said sequence comprises successively:
B1) a sequence comprising a heavy chain variable domain (i.e., AbD2 as per claim 4) with specificity against a protein of interest (p. 59, 1st para. p. 61, lines 23, not shown in Fig. 2A supra, but see Fig. 1); fused in frame with
B2) a sequence comprising a heavy chain constant region (i.e., effector protein -EfP2 as per claim 4) in a secretory form (see CH1-CH3 with p(A)s of Fig. 2A). Note that Applicant’s specification defines “effector protein” as a protein involved in the regulation of a biological signal (p. 11, lines 23-24 of Applicant’s disclosure). Since, Endl teaches the assembled constant regions bind to cells bearing Fc receptors as well as complement factors (p. 17, 1st para.), thus the taught constant region subunits are reasonably encompassed by Applicant’s broad definition of an effector protein;
B3) an intronic sequence of the Ig heavy chain gene (p. 30, 2nd & 3rd para., wherein said intronic sequence comprises a 5’ splice site enabling splicing of said intronic sequence (see Table 1, p. 35-36), and a secretory-specific polyA (i.e., p(A)S) from the 3’ terminal exon of said heavy chain constant region (p. 5, Summary of the Invention, part b), p. 61, lines 24-30, p. 63, lines 19-23). Specifically, Endl teaches the polyA consensus sequence of AATAAA (p. 10, 1st para.), which is found after the 3’ terminal exon of human heavy chain constant regions.
B4) a sequence in frame with sequence B2) encoding the transmembrane and cytoplasmic domains M1 and M2 of the immunoglobulin BCR, (p. 12, 4th para.), and an intronic sequence containing a splice site enabling the splicing of said intronic sequence between M1 and M2 (p. 59, last para.); and
B5) a membrane anchored specific poly (A) signal (i.e., p(A)m) after the stop codon of M2.
However, in regard to claims 1 & 4, part B3, although Endl et al. teach the preferred heavy chain intron to be used is from the human gamma 1 heavy chain (IGHG1) (alias “intron 6” from Fig. 2, see also p. 49, last para., p. 59, last para.), and teach the fragment of the IGHG1 intron to be used is 1287 nucleotides in length (p. 35, Table 1, SEQ ID NO: 2 of Endl), they are silent to a heavy chain intron that is 300-380 nucleotides in length.
In regard to the length of the heavy chain intron as per claims 1 & 4, part B3, Breitling et al., teaches nucleic sequences encoding heavy chain variable “vH” region (AbD as per claim 4), a heavy chain constant regions (EFP as per claim 4), as well as intronic sequences comprising a pAs separating the CH3 constant region and first membrane anchor region M1, wherein said nucleic acid sequences code for secretory variants (sIgG1) and/or membrane-bound variants (mIgG1) of an IgG1 (col 7, last para.col 8, 1st para., see Fig. 2). Specifically in regard to B3), Bretling teaches that the intronic sequence of the heavy chain gene comprises deletions of between 900-1000 nucleotides (col 8, lines 48-50, col 9, lines 14-16, col 13, 2nd para., col 28, 2nd para., col 36, last two para., see Figs. 3 & 4 “del.Intron” variants). Furthermore, Breitling provides an enabling disclosure for creating intronic deletions between the CH3 and M1 domains, while still enabling proper splicing (Example 2, cols 36-37).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the nucleic acid encoding a immunoglobulin comprising the intronic fragment of the IGHG1 heavy chain of 1287 nucleotides as suggested by Endl and to shorten the intronic fragment of the IGHG1 heavy chain by about 900-1000 nucleotides (i.e., to about 287-387 nucleotides) as taught by Breitling with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Breitling because the resulting deletions in the intron between the CH3 and M1 domains lead to an enhanced Ig surface expression, wherein the efficiency of splicing in improved and the membrane anchored form of the immunoglobulin can be favored (col 13, 2nd para., col 28, 2nd para.). Note that Endl teaches that the membrane bound immunoglobulins are particular important in initiating an immune response (p. 3, 1st para.), and can be used as a marker to isolate cells that have been successfully transfected with the taught nucleic acid (p. 27, 3rd para.). In regard to the claimed length of between 300-387, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. For example, Galli et al., (1987), teaches nucleic acid construct [AltContent: textbox ([img-media_image2.png])]comprising a shortened intron between the constant region and M1 region (see adjacent Fig. 5 of Galli), wherein reducing the distance between the p(A)m and p(A)s sites by intronic deletions of up to 1000 nucleotides improves use of the p(A)m site and favors the membrane bound immunoglobulin (Abstract, p. 479, Discussion). Thus, it would have been obvious to reduce the size of the B3 intron to between about 300-387 nucleotides in length in order to favor the membrane-anchored forms of the heavy chain immunoglobulin.
	However, in regard to claims 1 & 4, part A, although Endl does teach that the taught nucleic acid can be used to express heterologous immunoglobulins comprising light chains and heavy chains (p. 22, last para., p. 27, 3rd para., p. 29, 1st para.), and Endl does teach combining another nucleic acid encoding a light chain A) with the taught nucleic acid B) (p. 23, lines 23-25, p. 24, lines 9-15), and Endl discloses the use of an IRES linking sequence (p. 10, 2nd para.), they are silent with respect to A) a sequence comprising a light chain variable region (i.e., AbD1 as per claim 4) fused in frame with a  sequence comprising a light chain constant region (i.e., EfP1 as per claim 4), wherein A) and B) are linked to form a multicistronic nucleic acid.
[AltContent: textbox ([img-media_image3.png])]	With respect to claims 1 and 4, Akamatsu teaches a multcistronic nucleic acid comprising A) a sequence comprising a light chain variable region fused in frame with a sequence comprising light chain constant region (i.e., VL-C), and IRES linking sequence, and B) a sequence comprising a heavy chain variable region fused in frame with a heavy chain constant region (i.e., VH-CH) (see excerpt of Fig. 1 of Akamatsu adjacent), wherein the VL-C and VH-CH. These VL-C and VH-CH sequences are coexpressed as separate proteins that form an immunoglobulin, but also for the first and second subunits of an IgG (see Example 1), wherein, as per claim 4, AbD1 (i alias light chain variable region) combines with AbD2 (alias heavy chain variable region) and EfP1 (alias light chain constant region) combines with the EfP2 (alias heavy chain constant region). 	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the nucleic acid encoding a immunoglobulin comprising a light chain and heavy chain as suggested by Endl and to combine the light chain and heavy chain into a single multicistronic nucleic acid as taught by Akamatsu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Akamastu because an IRES allows the light chains and heavy chains to be controlled by a single promoter and ensures equivalent expression levels (col 7, lines 30-35, col 17 lines 30-40). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/23/2022 are acknowledged.
First, Applicant argues that instant claims have been amended to limit the B3 intronic sequence to between 300-380 nucleotides in length, and to limit the B4 intronic sequence to 200-250 nucleotides in length, which are not taught by the prior art.
Second, Applicant argues that there was no motivation to arrive at the claimed invention and that the Examiner has arrived at a conclusion of obviousness based on an improper a posteriori analysis of the Applicant’s invention. Specifically, Applicant argues that Endl recommends removing the intron between M1 and M2, and Example 2 and col18, lines 30-42 of Endl demonstrates that in doing so results in more IgG in the membrane-anchored form and in the secreted form. Furthermore, Applicant argues that Endl does not observe a shift in the secreted/membrane IgG ratio and only seeks to obtain cells that express both forms simultaneously. Applicant argues the only example of Endl performed in plasma cells is Example 14, which is carried out with a plasmid without M1/M2 domains but a GPI anchor. In addition, Applicant argues that the secondary reference Breitling only describes the possibility of reducing the size of the intron between CH3 and M1, but only describes the effect of increasing the portion of membrane-anchored antibodies.
Third, Applicant argues that modification of one intron may have unpredictable effects, and it was not possible for those skilled in the art to predict the effect on splicing when altering the length and presence or absence of intronic sequences.
Finally, Applicant argues that the inventors have shown that a very short B3 intron and the absence of an intron between M1/M2 caused a predominance of secreted antibody in lymphocytes and plasma cells. Furthermore, Applicant argues that Figures 8-9 and 12-13 of the disclosure demonstrates that simultaneously shortening the B3 intron between CH-M1 and B4 intron between M1-M2 make it possible to shift the ratio of production of membrane vs. secreted antibodies during the maturation of lymphocytes.
Applicant's arguments have been fully considered and they are found partially persuasive in so far that the rejections over Endl have been withdrawn. However, Endl in view of Breitling have been reapplied in view of Galli et al., (Genes & Development, 1987, 1:471-481, prior art of record), who teach that it would have been obvious use an intronic sequence of about 287-387 nucleotides in order to improve the splicing of the heavy chain intron. 
In response to Applicant's second argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In instant case, throughout the specification, the figures, and the claims of Endl,  they suggest generating a nucleic acid comprising “at least a fragment of an immunoglobulin transmembrane domain” (Abstract, p. 1, 1st para., p. 4-5, Summary of the Invention, Fig. 1A and Claims 1, 5, and 7 of Endl). Thus, it would have been obvious to the ordinary artisan constructing the nucleic acid of Endl to include the transmembrane domain so as to generate membrane bound forms of the immunoglobulin. Endl goes on to explain that the “transmembrane domain” denotes a protein that is encoded by more than one exon (p. 12, definition, p. 22, 1st para. and Fig. 1A). Endl also discloses the nucleic acid constructs comprising “pmIg-A”, which comprises the intron (i.e., intron 7) between M1 and M2 (p. 58-59, Example 1, Fig. 1A, and see SEQ ID NO:140). The MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, the maintaining the presence of the B3 intron (i.e., intron 6 of Endl) and the B4 intron (i.e., intron 7 of Endl), albeit adjusting their size, was a well known approach when studying immunoglobulin gene expression (e.g., see Galli et al., 1987) because it mirrored the native genomic organization of the heavy chain locus.
Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).	
Furthermore, in response to Applicant's second arguments in regard to Endl’s Example 2 suggesting the removal of the intron between M1 and M2, MPEP 2145,X(D1) states that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). As stated supra, Endl presents nucleic acid constructs comprising “pmIgG-A”, “pmIgG-A”, and “pIgG-A” (see Fig. 1), and clearly states that “it was observed that for clones transfected with pmIgG-A or pmIgG-A (i.e., plasmids coding for both the sIgG and the mIgG form) an increased amount of secreted IgG corresponds with an elevated cell surface signal. Such a correlation was not observed for clones transfected with pIgG-A” (Example 2, p. 65, lines 28-30). Thus, Example 2 of Endl alters multiple variables when calculating the ratio of surface expressed to secreted forms of the IgG including intron 6, intron 7, and the transmembrane regions itself, and one can only conclude that the two pmIgG constructs exhibited a correlation between cell surface expression and secretion, while the pIgG-A construct did not. 
As far as Applicant’s argument that Endl is not directed to shifting the amount of secreted and membrane forms, as stated supra, Endl teaches that the membrane bound immunoglobulins are particular important in initiating an immune response (p. 3, 1st para.), and can be used as a marker to isolate cells that have been successfully transfected with the taught nucleic acid (p. 27, 3rd para.). Thus, Endl would have provided sufficient motivation to one of ordinary skill to shift the ratio to the membrane bound form.
As far as the preferred embodiment of Endl in lymphocytes using the GPI linked construct, as a first matter, this argument is directed to the intended use of the claimed composition, and only claim 2 is directed to a lymphocyte promoter or other structural elements that would require the nucleic acid be in a lymphocyte. Nevertheless, Endl teaches expressing the nucleic acids in B cell derived hybridoma cell lines (e.g., Sp2/0 cells, see p. 1, Background of the Invention, p. 2, 2nd para., p. 14, 1st para.), and thus suggest that that the other constructs disclosed could also be expressed in lymphocytes.
In response to Applicant's arguments against the reference of Breitling individually for not demonstrating a reduced intron 6, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, both Endl and Galli demonstrate reduction in intron 6, and one of ordinary skill could have done the same with a reasonable expectation of success.
In regard to Applicant’s third argument regarding the reasonable expectation of shortening one or more introns of the heavy chain IgG, as a first matter, Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Thus, Attorney statements regarding the inoperability of the prior art to reduce one or more introns in a nucleic acid encoding a modified heavy chain locus and still produce a functional IgG, are not evidence without a supporting declaration. 
In regard to the reasonable expectation of success of shortening the B3 intron 6, as stated supra, Galli reduces to practice methods of shortening intron 6 by up to 1000 nucleotides, while Galli also maintains intron 7 between the M1 and M2 region. It would have been therefore predictably obvious to shorten intron 6 while maintaining intron 7 in the nucleic acid of Endl. Applicant is reminded that any conclusions of unpredictability have to be made in the context of this particular nucleic acid composition, and the Federal Circuit would have found that the claims at issue would have been obvious because there was ample suggestion in the prior art that the claimed nucleic acid would have worked to produce immunoglobulins. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that Applicant’s “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.
Finally, in regard to Applicant arguments that (1) the absence of an intron between M1/M2 (i.e. FAM1 vector) caused a predominance of secreted antibody and little to no use of the transmembrane region, and (2) that simultaneously shortening the B3 intron between CH-M1 and B4 intron between M1-M2 made it possible to shift the ratio of production of membrane vs. secreted antibodies during the maturation of lymphocytes, it must be noted that the later findings presented by the Applicant were studies performed with a specific vector “FAM2 LV” comprising a specific B3 intronic sequence of 375 nucleotides (see SEQ ID NO: 31 of instant Application) and specific B4 intronic sequence of 217 nucleotides (see SEQ ID NO: 32 of instant Application), which is not commensurate in scope with the claimed nucleic acid. Besides, as stated supra, Galli already demonstrated that shortening the distance between the between the p(A)m and p(A)s sites can shift the ratio of membrane vs. secreted forms of the immunoglobulin. In regard to Applicants first point directed the presence of the intron between the M1 and M2 regions, in order to complete the art of record and to rebut Applicant's arguments, Applicant is directed to the prior art of Sinacore et al. (US 2006/0099206), which demonstrate that well before the time of invention it was known that in nucleic acids encoding antibody variable domains with modified introns, the mere presence of introns is known to influence a number of events in the antibody protein production process, including transcription rate, polyadenylation, mRNA export, translational efficiency, and mRNA decay [0015]. Thus, in the absence of a disclosed motif or specific sequence (i.e., SEQ ID NO:32), the finding that the presence of the M1/M2 intron contributed to proper splicing is merely a confirmation of what was already well known of introns in the prior art. 

	


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Endl et al., (WO2007/131774, filed 5/15/2007, now US Patent 8,354,516, see IDS filed 1/09/2018, prior art of record), in view of Bretling et al., (US 8,771,960, filed 9/27/2002, prior art of record), Galli et al., (Genes & Development, 1987, 1:471-481, prior art of record), and Akamatsu et al., (US 7,732,195, filed 11/01/2007, patented 6/08/2010, prior art of record), as applied to claim 1, in further view of Luo et al., (Blood, 2009, 113:1422-1431, see IDS filed 1/09/2018, prior art of record).

As stated supra, Endl et al suggest a multicistronic nucleic acid encoding a A) a light chain and B) a heavy chain followed by introns and transmembrane domains that allow the antibody formed by A) and B) to be either secreted or membrane bound.
However, although Endl teaches expressing the nucleic acids in B cell derived hybridoma cell lines (e.g., Sp2/0 cells, see p. 1, Background of the Invention, p. 2, 2nd para., p. 14, 1st para.), they are silent to the nucleic acid comprising a B cell specific promoter.
In regard to claim 2, Luo teaches a multicistronic nucleic acid encoding a light chain and heavy chain immunoglobulin, wherein the nucleic acid comprises a B-cell specific promoter (p. 1424, col 2, 2nd para., see also Fig. 1)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the multicistronic nucleic acid encoding a light chain and heavy chain immunoglobulin as suggested by Endl et al. and substitute a B cell-specific promoter as taught by Luo with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Luo because B cells are the most potent antibody-producing cells and the B cell specific promoter allowed a striking high level of antibody to be produced (Abstract, p. 1428, col 2). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/23/2022 are acknowledged and have been addressed supra.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Endl et al., (WO2007/131774, filed 5/15/2007, now US Patent 8,354,516, see IDS filed 1/09/2018, prior art of record), in view of Bretling et al., (US 8,771,960, filed 9/27/2002), Galli et al., (Genes & Development, 1987, 1:471-481, prior art of record), and Akamatsu et al., (US 7,732,195, filed 11/01/2007, patented 6/08/2010, prior art of record), as applied to claim 1, in further view of Daftary et al., (US 8,529,903, patented 9/10/2013, prior art of record).


As stated supra, Endl et al suggest a multicistronic nucleic acid encoding a A) a light chain and B) a heavy chain followed by introns and transmembrane domains that allow the antibody formed by A) and B) to be either secreted or membrane bound by differential splicing.
However, Endl is silent to the nucleic acid regions correspond to the introns and transmembrane domains being codon-optimized to remove cryptic splice sites.
In regard to claim 3, Daftary teaches nucleic acid composition encoding heterologous immunoglobulins. Specifically, Daftary teaches the nucleic acids are codon optimized, and that one such optimization is to remove cryptic splice sites (col 6, lines 10-24).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the multicistronic nucleic acid encoding a light chain and heavy chain immunoglobulin as suggested by Endl in view of Akamatsu and substitute a codon optimize sequence to remove cryptic splice sites as suggested by Daftary with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Daftary because the removal of cryptic splice sites prevents alternative, incorrect splicing of mRNA (col 6 lines 17-18). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/23/2022 are acknowledged and have been addressed supra.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Endl et al., (WO2007/131774, filed 5/15/2007, now US Patent 8,354,516, see IDS filed 1/09/2018, prior art of record), in view of Breitling et al., (US 8,771,960, filed 9/27/2002, prior art of record) and Galli et al., (Genes & Development, 1987, 1:471-481, prior art of record).

    PNG
    media_image1.png
    193
    838
    media_image1.png
    Greyscale

With respect to claim 5, Endl teaches a nucleic acid comprising an antigen binding domain/effector protein fusion protein (see Fig. 2A, supra), wherein said nucleic acid comprises:
A sequence comprising a heavy chain variable domain (i.e., an antigen-binding domain AbD) (not shown in Fig. 2A, supra, but see Fig. 1). Specifically, Endl teaches the variable heavy chain can specificity interact a protein of interest (p. 59, 1st para. p. 61, lines 23.); and
A sequence comprising successively
B2) A sequence encoding an effector protein that comprises a heavy chain constant region (see CH1-CH3 of Fig. 2A). Note that Applicant’s specification defines “effector protein” as a protein involved in the regulation of a biological signal (p. 11, lines 23-24 of Applicant’s disclosure). Since, Endl teaches the assembled constant regions bind to cells bearing Fc receptors as well as complement factors (p. 17, 1st para.), thus the taught Fc regions are reasonably encompassed by Applicant’s broad definition of an effector protein;
B3) an intronic sequence of the Ig heavy chain gene (p. 30, 2nd & 3rd para., wherein said intronic sequence comprises a 5’ splice cite enabling splicing of said intronic sequence (see Table 1, p. 35-36), and a secretory-specific polyA (i.e., p(A)S) from the 3’ terminal exon of said heavy chain constant region (p. 5, Summary of the Invention, part b), p. 61, lines 24-30, p. 63, lines 19-23). Specifically, Endl teaches the polyA consensus sequence of AATAAA (p. 10, 1st para.), which is found after the 3’ terminal exon of the human heavy chain constant regions.
B4) a sequence in frame with sequence B2) encoding the transmembrane and cytoplasmic domains M1 and M2 of the immunoglobulin BCR, (p. 12, 4th para.), and an intronic sequence containing a splice site enabling the splicing of said intronic sequence between M1 and M2 (p. 59, last para.); and
B5) a membrane anchored specific poly (A) signal (i.e., p(A)m) after the stop codon of M2;
wherein the nucleic acid enable the expression of the heavy chain variable region (A) with the constant region (B) into a single protein.
However, in regard to claim 5, part B3, although Endl et al. teach the preferred heavy chain intron to be used is from the human gamma 1 heavy chain (IGHG1) (alias “intron 6” from Fig. 2, see also p. 49, last para., p. 59, last para.), and teach the fragment of the IGHG1 intron to be used is 1287 nucleotides in length (p. 35, Table 1, SEQ ID NO: 2 of Endl), they are silent to a heavy chain intron that is 300-380 nucleotides in length.
In regard to the length of the heavy chain intron as per claim 5, part B3, Breitling et al., teaches nucleic sequences encoding heavy chain variable “vH” region (AbD), a heavy chain constant regions (EFP), as well as intronic sequences comprising a pAS separating the CH3 constant region and first membrane anchor region M1, wherein said nucleic acid sequences code for secretory variants (sIgG1) and/or membrane-bound variants (mIgG1) of an IgG1 (col 7, last para., col 8, 1st para., see Fig. 2). Specifically in regard to B3), Breitling teaches that the intronic sequence of the heavy chain gene comprises deletions of about between 900-1000 nucleotides (col 8, lines 48-50, col 9, lines 14-16, col 13, 2nd para., col 28, 2nd para., col 36, last two para., see Figs. 3 & 4 “del.Intron” variants). Furthermore, Breitling provides an enabling disclosure for creating intronic deletions between the CH3 and M1 domains, while still enabling proper splicing (Example 2, cols 36-37).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the nucleic acid encoding a immunoglobulin comprising the intronic fragment of the IGHG1 heavy chain of 1287 nucleotides as suggested by Endl and to shorten the intronic fragment of the IGHG1 heavy chain by about 900-1000 nucleotides (i.e., to about 287-387 nucleotides) as taught by Breitling with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Breitling because the resulting deletions in the intron between the CH3 and M1 domains lead to an enhanced Ig surface expression, wherein the efficiency of splicing in improved and the membrane anchored form of the immunoglobulin can be favored (col 13, 2nd para., col 28, 2nd para.). Note that Endl teaches that the membrane bound immunoglobulins are particular important in initiating an immune response (p. 3, 1st para.), and can be used as a marker to isolate cells that have been successfully transfected with the taught nucleic acid (p. 27, 3rd para.). In regard to the claimed length of between 300-387, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. For example, Galli et al., (1987), teaches nucleic acid construct [AltContent: textbox ([img-media_image2.png])]comprising a shortened intron between the constant region and M1 region (see adjacent Fig. 5 of Galli), wherein reducing the distance between the p(A)m and p(A)s sites by intronic deletions of up to 1000 nucleotides improves use of the p(A)m site and favors the membrane bound immunoglobulin (Abstract, p. 479, Discussion). Thus, it would have been obvious to reduce the size of the B3 intron to between about 300-387 nucleotides in length in order to favor the membrane-anchored forms of the heavy chain immunoglobulin.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/23/2022 are acknowledged and have been addressed supra.


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Endl et al., (WO2007/131774, filed 5/15/2007, now US Patent 8,354,516, see IDS filed 1/09/2018, prior art of record), in view of Breitling et al., (US 8,771,960, filed 9/27/2002), Galli et al., (Genes & Development, 1987, 1:471-481, prior art of record) and Akamatsu et al., (US 7,732,195, filed 11/01/2007, patented 6/08/2010, prior art of record), as applied to claims 1 and 4, in further view of Samulski et al. (US2010/0303776)

As stated supra, Endl et al suggest a multicistronic nucleic acid encoding a A) a light chain and B) a heavy chain followed by introns and transmembrane domains that allow the antibody formed by A) and B) to be either secreted or membrane bound by differential splicing.
However, although Endl and Galli disclose the full intronic sequence between M1 and M2 transmembrane regions (see Fig. 1A of Endl and Fig. 5A of Galli), they are silent with respect to the intronic sequence between the M1 and M2 regions consisting between 200-250 bp.
In regard to instant claims, Samulski teaches nucleic acid constructs for the differential expression of transgenes based on selective intron splicing (Abstract). Specifically, Samulski teaches minimizing the size of an intron to 247 bp (Example 3, [0593]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the multicistronic nucleic acid encoding a light chain and heavy chain immunoglobulin as suggested by Endl et al. and substitute 247 nucleotide intron as suggested by Samulski with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Samulski because teaches that longer introns are problematic for packaging the nucleic acids into delivery vectors [0593]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Endl et al., (WO2007/131774, filed 5/15/2007, now US Patent 8,354,516, see IDS filed 1/09/2018, prior art of record), in view of Breitling et al., (US 8,771,960, filed 9/27/2002), and Galli et al., (Genes & Development, 1987, 1:471-481, prior art of record), as applied to claim 5, in further view of Samulski et al. (US2010/0303776)

As stated supra, Endl et al suggest a heavy chain followed by introns and transmembrane domains that allow the antibody formed to be either secreted or membrane bound by differential splicing.
However, although Endl and Galli disclose the full intronic sequence between M1 and M2 transmembrane regions (see Fig. 1A of Endl and Fig. 5A of Galli), they are silent with respect to the intronic sequence between the M1 and M2 regions consisting between 200-250 bp.
In regard to instant claim, Samulski teaches nucleic acid constructs for the differential expression of transgenes based on selective intron splicing (Abstract). Specifically, Samulski teaches minimizing the size of an intron to 247 bp (Example 3, [0593]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the nucleic acid encoding a heavy chain immunoglobulin as suggested by Endl et al. and substitute a 247 nucleotide intron as suggested by Samulski with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Samulski because longer introns are problematic for packaging the nucleic acids into delivery vectors [0593]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633